Order of disposition, Family Court, Bronx County (Clark Richardson, J.), entered on or about April 21, 2004, terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent, for more than six months, while incarcerated, failed to keep the agency apprised of his whereabouts, thereby excusing the agency of its obligation to make diligent efforts to encourage the parental relationship (Social Services Law § 384-b [7] [e] [i]; see Matter of Tanya Alexis G., 273 AD2d 19, 19 [2000]; Matter of Tashona Sharmaine A., 24 AD3d 135 [2005]), and for more than a year failed to maintain substantial contact with the child or plan for his future (Social Services Law § 384-b [7] [a]; see Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]; Matter of Aisha Latisha J., 182 AD2d 498 [1992], lv denied 80 NY2d 759 [1992]). Respondent’s obligations to maintain substantial contact and plan for the child’s future were not excused by his incarceration (see Matter of Gregory B., 74 NY2d 77 [1989]). A preponderance of the evidence shows that termination of respondent’s parental rights is in the best interests of the child, who has special needs and has resided in the same foster home for nine years, practically since birth, where he is doing well (see Matter of Hamo D., 13 AD3d 108 [2004]). Concur—Andrias, J.P., Saxe, Friedman, Gonzalez and Catterson, JJ.